Citation Nr: 0117143	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and her father




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional and Medical 
Office (RO) in Fort Harrison, Montana, which denied service 
connection for PTSD, bipolar disorder, and nonservice-
connected pension.  

In June 1999, the RO granted non-service connected pension.  

In connection with her appeal, the veteran testified before a 
hearing officer at the RO in June 1999; a transcript of that 
hearing is associated with the claims file.  Additional 
evidence was submitted at the hearing.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The veteran contends that her PTSD and bipolar disorder are a 
result of a sexual assault during service.  In a June 1998 
statement in support of her claim, she stated that during a 
Christmas break in 1990 during AIT (Advanced Infantry 
Training), her AIT instructor sexually assaulted her in a 
motel room.  She stated that she was unable to remember the 
instructor's name.  

Service medical records are negative for a report of a sexual 
assault.  The separation examination report has not been 
associated with the claims folder.  

Private medical records from Providence Portland Medical 
Center, dated in January 1998, show that the veteran reported 
that she had had multiple overdoses since the age of 16.  The 
record notes that she had PTSD from past abuse issues.  

At her personal hearing the veteran testified that the she 
had reported the assault to her sergeant, but could not 
remember the sergeant's name.  Transcript at 1 & 9.  She also 
indicated that she told fellow soldier, Private A. B., of the 
assault during service.  Id at 9.  She testified that she was 
hospitalized for about one week in September 1991 at the 
Dwight David Eisenhower Army Medical Center at Fort Gordon, 
Georgia, following a suicide attempt as a result of the 
assault.  Transcript at 2.  She further testified that she 
was hospitalized within the initial post service year at a 
state psychiatric hospital in Augusta, Georgia.  Transcript 
at 4.  She also testified that she was first diagnosed with 
PTSD in Eugene, Oregon, in 1996.  Id. at 2.  

The veteran also testified that in addition to a 
hospitalization at Fort Harrison in May 1998, she was also 
hospitalized at that facility on another occasion.  In 
accordance with the VCAA, these records should be 
specifically requested.

The veteran further testified that she had applied for Social 
Security Administration (SSA) disability benefits, and 
indicated that such claim was based on a psychiatric 
disorder.  Transcript at 14.  Records pertaining to SSA 
disability benefits have not been associated with the claims 
folder.  In accordance with the VCAA, these records should be 
specifically requested.  

On VA examination in July 1998, the veteran reported that the 
man who had sexually assaulted her was a trusted acquaintance 
up until the time of the assault.  The relative diagnoses 
were bipolar disorder with psychotic features and PTSD.  The 
examiner did not provide an opinion as to the etiology of 
PTSD or Bipolar disorder.  

In July 1999, the RO requested hospital records, dated in 
September 1991, from Eisenhower Army Medical Center at Fort 
Gordon, Georgia.  The RO specifically requested records dated 
in the later part of September 1991.  

Later in July 1999, Eisenhower Army Medical Center stated 
that September 1991 records pertaining to the veteran were 
not available, as they had been retired to the National 
Personnel Records Center (NPRC).  The letter further states 
that the veteran's last inpatient stay at that facility was 
in 1992.  

In August 2000, the NPRC stated that no records of a 
hospitalization dated in the later part of September 1991 
were located pertaining to the veteran.  No information 
pertaining to 1992 hospital records referenced by Eisenhower 
Army Medical Center, was contained in the NPRC's July 1999 
response.  Thus, in accordance with VCAA, the RO should 
obtain records dated in 1991 and 1992.  

The records from Sacred Heart Medical Center in Spokane, 
Washington, dated from January to March 1998, indicate that 
the veteran received treatment through VA in Helena, Montana, 
as well as numerous other private facilities.  In accordance 
with VCAA, those records should be requested and/or obtained.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from SSA all records 
pertinent to the veteran's claim for 
entitlement to SSA benefits, to include any 
decisions and the medical records upon which 
those decisions were based.  

2.  The RO should determine whether the 
claimed "Helena VA" records are relevant to 
the psychiatric claim in this matter.  If the 
records refer to another facility or involve 
records not on file, the RO should obtain 
those records, including any actual treatment 
records of T. Rizzo, Veterans Outreach 
Counselor, in Great Falls, Montana.  

3.  The RO should make another attempt to 
secure all of the veteran's service medical 
records, including treatment records, 
clinical records and records of 
hospitalization pertaining to the veteran 
during 1991 and 1992 at Eisenhower Army 
Medical Center, as well as the separation 
examination report.  The RO should request 
these records, from all appropriate sources 
to include, the Army Reserve Personnel Center 
(ARPERCEN), NPRC, National Archives and 
Records Administration (NARA), as well as 
from Eisenhower Army Medical Center.  

The RO should take all necessary steps to 
obtain copies of those records not 
already contained in the claims folder.  

4.  The Appellant is informed that if the 
records associated with substance abuse 
rehabilitation records contain relevant 
information to this claim, she should 
submit those records, to include records 
of treatment provided by a psychiatric 
hospital in the State of Georgia and/or 
records of treatment by Dr. Woods of 
Augusta, Georgia, Serenity Lane in 
October 1997, Cedar Hospital/Providence 
Chemical Dependency Unit in September 
1997, Hooper Detoxification facility, 
Keystone Recovery House, MCDC in Butte, 
Montana, during the summer of 1998, 
Gateway Recovery Program, a facility or 
physician in Eugene, Oregon, in 1996, and 
any additional records from any day 
treatment programs, New Directions, or 
Benefits Health Care. 

5.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated her for 
PTSD or bipolar disorder, including any 
pertinent records of hospitalization for 
an attempted suicide within the initial 
post-service year.  Specifically, the 
veteran stated that she was hospitalized 
at a state psychiatric hospital in 
Augusta, Georgia during the initial post 
service year for a suicide attempt as a 
result of the alleged sexual assault.  
The veteran is Ordered to submit the 
records associated with that 
hospitalization and is informed that if 
there are relevant records regarding the 
initial post service year, she should 
submit the records.  

6.  If Dr. E. Lewis remains with VA, the 
file should be returned to him for an 
opinion regarding the etiology of the 
veteran's bipolar disorder and PTSD.  
Specifically, whether either PTSD or 
bipolar disorder are a result of service.  

7.  The veteran is Ordered to submit all 
evidence regarding preservice psychiatric 
disorders.  Specifically, she should 
provide information pertaining to suicide 
attempts and drug overdoses prior to 
service.  

8.  The veteran is again informed that if 
there is outstanding relevant evidence, 
she must submit it to the RO.  She is at 
liberty to submit statements in support of 
her claim, including statements from any 
witnesses.  

9.  The RO must also review the claims 
file to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

